  Case 4:20-mj-00101-VLD Document 1 Filed 11/17/20 Page 1 of 14 PageID #: 1




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


  In the Matter of the Application             No. _ 4:20-mj-101
                                                     _ __ __ __ _ _
  Regarding:
                                               REDACTED APPLICATION FOR AN
  20-118-04                                    ORDER AUTHORIZING THE
                                               INSTALLATION AND USE OF A PEN
                                               REGISTER AND TRAP AND TRACE
                                               DEVICE, AND FOR SUBSCRIBER
                                               INFORMATION


      The United States of America, moving by and through Special Assistant
United States Attorney Mark Hodges, respectfully submits under seal this ex
parte application for an order pursuant to 18 U.S.C §§ 3122 and 3123,
authorizing the installation and use of a pen register and trap and trace device
or process ("pen-trap device") to record, decode, and/ or capture dialing, routing,
addressing, and si nalin information associated with each communication on
telephone number                    (Target Telephone) described in Attachment
A, which is serviced by       , an electronic communications service provider.

      In support of this application, the United States asserts:

      1.    This is an application made under 18 U.S.C. § 3122(a)(l), for an
order under 18 U.S.C. § 3123 authorizing the installation and use of a pen
register and trap and trace device.

       2.    Such an application must include three elements: (1) "the identity
of the attorney for the Government or the State law enforcement or investigative
officer making the application"; (2) "the identity of the law enforcement agency
conducting the investigation"; and (3) "a certification by the applicant that the
information likely to be obtained is relevant to an ongoing criminal investigation
being conducted by that agency." 18 U.S .C. § 3122(b).

       3.    The undersigned applicant is an "attorney for the government" as
defined in Rule l(b)(l) of the Federal Rules of Criminal Procedure, and, therefore,
pursuant to 18 U.S.C. § 3122, may apply for an order authorizing the installation
of a trap and trace device and pen register.

     4.    The law enforcement agency conducting the investigation 1s the
Drug Enforcement Administration.



                                        [ 1]
  Case 4:20-mj-00101-VLD Document 1 Filed 11/17/20 Page 2 of 14 PageID #: 2



      5.   Applicant certifies that the information likely to be obtained by the
requested pen/trap device is relevant to an ongoing criminal investigation being
conducted by the Drug Enforcement Administration of ossible violations of 21
U.S.C. §§ 841 a (1 and 846 b
                                 , and others yet unknown.

       6.    This Court has jurisdiction to issue the requested order because it
is a "court of competent jurisdiction" under 18 U.S.C. § 3122(a)(2). Specifically,
the Court is a district court of the United States that "has jurisdiction over the
offense being investigated." 18 U.S.C. § 3127(2)(A)(i).

                         ADDITIONAL INFORMATION

       7.     Other than the three elements described above, federal law does not
require that an application for an order authorizing the installation and use of a
pen register and a trap and trace device specify any facts. The following
additional information is provided to demonstrate that the order requested falls
within this Court's authority to authorize the installation and use of a pen
register or trap and trace device under 18 U.S.C. § 3123(a)(l).

       8.   A "pen register" is "a device or process which records or decodes
dialing, routing, addressing, or signaling information transmitted by an
instrument or facility from which a wire or electronic communication is
transmitted." 18 U.S.C. § 3127(3). A "trap and trace device" is "a device or
process which captures the incoming electronic or other impulses which identify
the originating number or other dialing, routing, addressing, and signaling
information reasonably likely to identify the source of a wire or electronic
communication." 18 U.S.C. § 3127(4).

      9.    A cellular telephone, or cell phone, is a mobile device that transmits
and receives wire and electronic communications.           Individuals using cell
phones contract with cellular service providers, such a s _ , who maintain
antenna towers ("cell towers") covering specific geographic areas. In order to
transmit or receive calls and messages, a cell phone must send a radio signal to
an antenna tower that, in turn, is connected to a cellular service provider's
network.

       10. In the cellular telephone context, pen registers capture the
destination phone numbers of outgoing calls or Short Message Service ("SMS")
and Multimedia Message Service ("MMS") messages, while trap and trace devices
capture the phone numbers of incoming calls or SMS and MMS messages (the
latter of which may include text, photos, or videos). These numbers can then
be used to identify the parties to a communication without revealing the
communication's contents, and they can be recorded by a pen/trap device.




                                       [2]
  Case 4:20-mj-00101-VLD Document 1 Filed 11/17/20 Page 3 of 14 PageID #: 3



      11. A cell phone can also be used to exchange SMS or MMS messages
with email accounts. The email addresses associated with those text messages
can be recorded by a pen/trap device and used to identify parties to a
communication without revealing the communication's contents.

       12. In addition to being assigned a unique telephone number, each cell
phone has one or more unique identifiers embedded inside it. Depending upon
the cellular network and the device, the embedded unique identifiers for a cell
phone could take several different forms, including an Electronic Serial Number
("ESN"), a Mobile Electronic Identity Number ("MEIN"), a Mobile Identification
Number ("MIN"), a Subscriber Identity Module ("SIM"), an International Mobile
Subscriber Identifier ("IMSI"), a Mobile Subscriber Integrated Services Digital
Network Number ("MSISDN"), or an International Mobile Station Equipment
Identity ("IMEi"). When a cell phone connects to a cell tower, it reveals its
embedded unique identifiers to the cell tower, and the cell tower records those
identifiers as a matter of course. These identifiers, transmitted as part of the
communication between cell phone and cell tower, can be recorded by a pen/trap
device and indicate the identity of the cellular device communicating with the
cell tower without revealing the communication's content.

     1~. I am advised by Daniel Byron, Task Force Officer, Drug Enforcement
Administration, of the following.

      14. The telephone that is the subject of this application is currently
assigned telephone number              (Target Telephone) and operated on
the network of -




                                      [3]
Case 4:20-mj-00101-VLD Document 1 Filed 11/17/20 Page 4 of 14 PageID #: 4




                                   [4]
Case 4:20-mj-00101-VLD Document 1 Filed 11/17/20 Page 5 of 14 PageID #: 5




   24. Agents observed, through South Dakota driver's license records and
  enforcement database checks, that




                                   [5]
 Case 4:20-mj-00101-VLD Document 1 Filed 11/17/20 Page 6 of 14 PageID #: 6




      32. TFO Byron checked                      hone number subscriber
information and confirmed that                      was the subscriber for
                                    [6]
  Case 4:20-mj-00101-VLD Document 1 Filed 11/17/20 Page 7 of 14 PageID #: 7




       33.   I believe Target Telephone is being used in furtherance of
trafficking, possessing, and the sale of controlled substances, specifically
methamphetamine, in the Sioux Falls, SD, region. I further believe additional
evidence of Target Telephone's drug trafficking routes and location data will be
discovered through the use of a Pen Register.

      34. The above conduct being investigated involves use of the cell phone
number described in Attachment A. To further the investigation, investigators
need to obtain the dialing, routing, addressing, and signaling information
associated with communications sent to or from that cell phone number.

      35. The pen/trap device sought by this application will record, decode,
and/ or capture dialing, routing, addressing, and signaling information
associated with each communication to or from the cell phone number
described in Attachment A, including the date, time, and duration of the
communication, and the following, without geographic limit:

            -   Source and destination telephone numbers;
            -   Source and destination email addresses, when the cellular device
                exchanges SMS or MMS messages with an email account; and
            -   Any unique identifiers, including the ESN, MEIN, IMSI, IMEI,
                SIM, MSISDN, or MIN, associated with the cell phone device or
                devices used to make or receive calls or send and receive texts
                with cell phone number described in Attachment A

                         GOVERNMENT REQUESTS

      36.   For the reasons stated above, the United States requests that the
Court enter an Order authorizing the installation and use of pen/trap devices to
record, decode, and/ or capture the dialing, routing, addressing, and signaling
information described above for each communication to or from the cell phone
number described in Attachment A, to include the date, time, and duration of
the communication, without geographic limit. The United States does not
request and does not seek to obtain the contents of any communications, as
defined in 18 U.S.C. § 2510(8).

      37. The United States further requests that the Court authorize the
foregoing installation and use for a period of sixty days from the date of the
Court's Order, pursuant to 18 U.S.C. § 3123(c)(l).


                                       [7]
  Case 4:20-mj-00101-VLD Document 1 Filed 11/17/20 Page 8 of 14 PageID #: 8




       38. The United States further request~rsuant to 18 U.S.C. §§
3123(b)(2) and 3124(a)-(b), that the Court order -         and any other person or
entity providing wire or electronic communication service in the United States
whose assistance may facilitate execution of this Order to furnish, upon service
of the Order, information, facilities, and technical assistance necessary to install
the pen/trap device, including installation and operation of the pen/trap device
unobtrusively and with minimum disruption of normal service. Any entity
providing such assistance shall be reasonably compensated by the Drug
Enforcement Administration, pursuant to 18 U.S.C. § 3124(c), for reasonable
expenses incurred in providing facilities and assistance in furtherance of this
Order.

       39. The United States further requests that the Court order -          and
any other person or entity whose assistance may facilitate execution of this Order
to notify the applicant and the Drug Enforcement Administration to provide prior
notice to the applicant and the Drug Enforcement Administration before
terminating or changing service to the cell phone number.

      40. The United States further requests that the Court order that the
Drug Enforcement Administration and the applicant have access to the
information collected by the pen-trap devices as soon as practicable, twenty-four
hours per day, or at such other times as may be acceptable to them, for the
duration of the Order.

      41. The United States further requests, pursuant to 18 U.S.C. §
3123(d)(2), that the Court order -        and any other person or entity whose
assistance facilitates execution of this Order, and their agents and employees,
not to disclose in any manner, directly or indirectly, by any action or inaction,
the existence of this application and Order, the resulting pen/ trap device, or this
investigation, unless and until authoriz~ this Court, except that -            may
disclose this Order to an attorney for -        for the purpose of receiving legal
advice .

       42. The United States further requests that this application and any
resulting Order be sealed until otherwise ordered by the Court, pursuant to 18
U.S.C. § 3123(d)(l).

      43. The United States further requests that the Clerk of the Court
provide the United States Attorney's Office with three certified copies of this
application and Order and provide certified copies of this Order to the Drug
Enforcement Administration and -      upon request.




                                        [8]
Case 4:20-mj-00101-VLD Document 1 Filed 11/17/20 Page 9 of 14 PageID #: 9



   Executed on this   \11,L   day of November, 2020.

                                   RONALD A. PARSONS, JR.
                                   United States Attorney




                                  Mark Hodges
                                  Special Assistant United States Attorney
                                  P.O. Box 2638
                                  Sioux Falls, SD 57101-2638
                                  Telephone: (605)357-2346
                                  Facsimile: (605)330-4410
                                  E-Mail: Mark.Hodges@usdoj.gov




                                    -9-
           Case 4:20-mj-00101-VLD Document 1 Filed 11/17/20 Page 10 of 14 PageID #: 10




                                  REDACTED ATTACHMENT A


Facility              Account Number or          Subscriber, if      Subject of investigation,
                      identifier                 known               if known
 Case 4:20-mj-00101-VLD Document 1 Filed 11/17/20 Page 11 of 14 PageID #: 11




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION

 In the Matter of the Application       No. _ _ _ _ _ __ _ __ _
                                            4:20-mj-101
 Regarding
                                        REDACTED ORDER FOR PEN
 20-118-04                              REGISTER AND TRAP /TRACE
                                        DEVICE

      Mark Hodges, on behalf of the United States, has submitted an application

pursuant to 18 U.S.C. §§ 3122 and 3123, requesting that the Court issue an

Order authorizing the installation and use of a pen register and a trap and trace

device ("pen/trap device") on the -      account(s) described in Attachment A,

which is incorporated into this Order by reference.

      The Court finds that an attorney for the government has submitted the

application and has certified that the information likely to be obtained by such

installation and use is relevant to an ongoing criminal investigation being

conducted by the United States Department of Justice, Drug Enforcement

Administration (DEA), in connection with possible violations of 21 U.S.C. §§

841(a)(l) & 846.

      IT IS THEREFORE ORDERED, pursuant to 18 U.S.C. § 3123, that the

Drug Enforcement Agency may install and use pen-trap devices to record,

decode, and/ or capture dialing, routing, addressing, and signaling information

associated with each communication to or from the account associated with

subscriber described in Attachment A, including the date, time, and duration of

the communication, and the following, without geographic limit:
Case 4:20-mj-00101-VLD Document 1 Filed 11/17/20 Page 12 of 14 PageID #: 12




         ■    IP addresses, including IP addresses associated with access to the
              account;
         ■    Headers of email messages, including the source and destination
              network addresses, as well as the routes of transmission and size of
              the messages, but not content located in headers, such as subject
              lines; and
         ■    the number and size of any attachments.

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(c)(l), that the

use and installation of the foregoing is authorized for sixty days from the date of

this Order;

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. §§ 3123(b)(2) and

3124(a)-(b), t h a t - and any other person or entity providing wire or electronic

communication service in the United States whose assistance may, pursuant to

18 U.S.C. § 3123(a), facilitate the execution of this Order shall, upon service of

this Order, furnish information, facilities, and technical assistance necessary to

install the pen-trap devices, including installation and operation of the pen-trap

devices unobtrusively and with minimum disruption of normal service;

      IT IS FURTHER ORDERED that the United States Department of Justice,

Drug Enforcement Administration (DEA) reasonably compensate -             and any

other person or entity whose assistance facilitates execution of this Order for

reasonable expenses incurred in complying with this Order;

      IT IS FURTHER ORDERED that -               and any other person or entity

whose assistance may facilitate execution of this Order notify the applicant and

the United States Department of Justice, Drug Enforcement Administration

(DEA) of any changes relating to the account associated with subscriber



                                        -2-
 Case 4:20-mj-00101-VLD Document 1 Filed 11/17/20 Page 13 of 14 PageID #: 13




described in Attachment A, including changes to subscriber information, and to

provide prior notice to the United States Department of Justice, Drug

Enforcement Administration (DEA) before terminating or changing service to the

account associated with subscriber;

      IT IS FURTHER ORDERED that the United States Department of Justice,

Drug Enforcement Administration (DEA) and the applicant have access to the

information collected by the pen-trap devices as soon as practicable, twenty-four

hours per day, or at such other times as may be acceptable to the United States

Department of Justice, Drug Enforcement Administration (DEA) for the duration

of the Order;

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(d)(2), t h a t -

and any other person or entity whose assistance facilitates execution of this

Order, and their agents and employees, shall not disclose in any manner, directly

or indirectly, by any action or inaction, the existence of the application and this

Order, the pen-trap devices, or the investigation to any person, unless and until

otherwise ordered by the Court, except that -       may disclose this Order to an

attorney for -     for the purpose of receiving legal advice;

      IT IS FURTHER ORDERED that the Clerk of the Court shall provide a copy

of this Order to the United States Attorney's Office, United States Department of

Justice, Drug Enforcement Administration (DEA) and -            upon request;

      IT IS FURTHER ORDERED that the application and this Order are sealed

until otherwise ordered by the Court, pursuant to 18 U.S.C. § 3123(d)(l).




                                        -3-
Case 4:20-mj-00101-VLD Document 1 Filed 11/17/20 Page 14 of 14 PageID #: 14




Dated:

                                  BY THE COURT:



                                  VERONICA L. DUFFY
                                  United States Magistrate Judge




                                    -4-
